Case 3:17-cv-00601-MHL Document 106-1 Filed 05/01/19 Page 1 of 31 PageID# 1754




                                       EXHIBIT A


              Port Of Charleston Dirty Bomb Hoax and Social Media Liability

                                      (30 pages)
Case 3:17-cv-00601-MHL Document 106-1 Filed 05/01/19 Page 2 of 31 PageID# 1755
                                       iTii'jIl-jV-.'.




            "DIRTY BOMB ... PLEASE
 INVESTIGATE ... MAERSK MEMPHIS"

                                                         "-i
Case 3:17-cv-00601-MHL Document 106-1 Filed 05/01/19 Page 3 of 31 PageID# 1756




                                 Port of Charleston

                                  Dirty Bomb Hoax

                          Immediate Need for Deterrence

                          Against Weaponized Deception




            DIRTY BOMB ... PLEASE INVESTIGATE...
            MAERSK MEMPHIS




 WARNING:This document provides a threat assessment of a cyber-attack vector.
 Individuals listed in this report should not be considered guilty of any crirne or offense.
 The focus of this document is to present evidence of the telecommunications aspects
 of the "dirty bomb" alert and warning received by the U.S. Coast Guard on June 14^^,
 2017 in the context of federal law. Any individual discussed should be presumed
 innocent of any crimes until adjudicated othen/vise in an appropriate court of law.
Case 3:17-cv-00601-MHL Document 106-1 Filed 05/01/19 Page 4 of 31 PageID# 1757




                                                 %.   -as-


                                     1.;
                                      "   -f-.




                     ;      " ax :




                   "f:
Case 3:17-cv-00601-MHL Document 106-1 Filed 05/01/19 Page 5 of 31 PageID# 1758




 Executive Summary


 This evidentiary report places certain actions of a YouTube celebrity, who initiated a
 radiological event response during a hoax reality news show, within the context of
 federal law.

 As demonstrated by the Port of Charleston "dirty bomb hoax" on June 14*^, 2017, profit-
 motivated YouTube entertainers masquerading as legitimate news channels are now an
 emerging threat to the critical infrastructure operators of the United States.
 This dangerous trend indicates that socially engineered public panics can be used to
 mask more serious simultaneous cyber-attacks(known as blended attacks).
 Blended critical infrastructure attacks can be composed of(1) hoax or false content
 designed to alarm and distress, and (2) are distributed devices designed to flood and
 overwhelm the target The goal of a blended act is to force an ill-advised call-to-
 action(OTA) upon the victim.
 This type of weaponized deception is the product of supposed "crowd sourcing". Crowd
 sourcing themes can drive Live Action Role Plays(LARPs)that offer an Augmented
 Reality Game(ARG)experience couched in the terms of"investigative journalism".
 The journalism reality show CrowdSourcelheTruth (CSTT)operated by Jason
 Goodman, convinced two(2) audience members to call the duty officer at the U.S.
 Coast Guard Charleston Sector with verbal information about a "dirty bomb" which led
 to the closure of a marine terminal in June 2017.

 Three minutes after the initial verbal reports were telephoned to the U.S. Coast Guard
 Charleston Sector, CSTT's Goodman asked his audience of over 2,000 to tweet the
 following message to 7**^ District U.S.C.G. Unified Command (resulting In a "Twitter
 Storm" of 8,000 impressions).
          "DIRTY BOMB ... PLEASE INVESTIGATE ... MAERSK MEMPHIS"

 The second warning ("Twitter Storm") was a distributed denial of service(DDoS)attack
 that transmitted false and deceptive information to an official U.S. Government law
 enforcement agency.
Case 3:17-cv-00601-MHL Document 106-1 Filed 05/01/19 Page 6 of 31 PageID# 1759




     These activities appear to violate the following federal laws.


     18 U.S.C. 1038       CONTENT: Goodman caused to be transmitted the following
                          message to the District Coast Guard Headquarters:"DIRTY
                          BOMB ... PLEASE INVESTIGATE ... MAERSK MEMPHIS^
                          This content was fake and a hoax.


     18 U.S.C. 1030      DELIVERY: Goodman caused the above message to be
                         transmitted with at least 8,000 Twitter impressions in a
                          Distributed Denial of Service(DDoS)attack on the 7^^ District
                          U.S. Coast Guard Headquarters (Unified Command).

     As depicted below, the content of the message("DIRTY BOMB etc") was based on
     false and deceptive information. The vehicle used to transmit the message to the U.S.
     Coast Guard 7*^ District Unified Command was a DDoS-«tyle attack via Twitter.




                 DIRTY BOMB ... PLEASE INVESTIGATE ...
                 MAERSK MEMPHIS
Case 3:17-cv-00601-MHL Document 106-1 Filed 05/01/19 Page 7 of 31 PageID# 1760




 Contents
 Executive Summary                                                     3
 PARTI:                                                                6
   Background                                                          8
   Weaponized Deception                                                9
   Weak Legal Deterrence Provides Immunity to Hoax Channels          .10
 PARTI):                                                              11
   Overcoming the Legal Obstacles to Prosecution                      12
   The Curious Deep Uranium,aka Rock Hudson of The Hudson Report      14
 PART III:                                                            16
   Presumed Violations ofFederallaw                                   17

 PART IV:                                                             19

   Weaponlzation ofAttack Sots by CSTT Affiliates                     20
   Attack Tools Border on Cyber Warfyre                               22
Case 3:17-cv-00601-MHL Document 106-1 Filed 05/01/19 Page 8 of 31 PageID# 1761




                                   PART I:
                       HOAX THREAT ACTORS
                            ATTACK U.S.C.G.
                                7th district
Case 3:17-cv-00601-MHL Document 106-1 Filed 05/01/19 Page 9 of 31 PageID# 1762




        UR:Jason David Goodman,the MAERSK MEMPHIS,George Webb Swelgert



           Three minutes between incident A and incident B

            2:01:28                                               2:04:28


                                                 Goodman directs
                                                 OOoS attack on
                                                 T**" District


               Goodman confirms
              "dirty bomb"threat
               received




                Taxonomy of distribution of dirty bomb alert and warning.
Case 3:17-cv-00601-MHL Document 106-1 Filed 05/01/19 Page 10 of 31 PageID# 1763




      Backgtound
      No indivjdual(s) have ever been held accountable for the social media generated public
      hysteria that led to the emergency closure of a marine terminal at the Port of
      Gharieston, S.C. on June 14^^, 2017.
     The maritime terminal closure was based on a "dirty bomb" tip provided by individuals
     that supposedly had knowledge of the shipmentof a weapon of mass destruction
     (WMD)on the MAERSK MEMPHIS container ship (arriving in the Port of Charleston).
      Two separate incidents of "dirty bomb" warnings occurred in sequence.
                                                      incident A

      Two(2)"dirty bomb" phone calls were received by the U.S. Coast Guard (U.S.C.G.)
      duty officer at the Charleston Sector after CSTT "intelligence coordinator" Goodman
      provided the emergency number live on the air(843-740-7050)^.
      At least one of these callers was discovered to be a very close affiliate of the CSTT
      reality show (allegedly Joe Napoll).
      A third call was made to the duty officer by Goodman himself to confirm that the "dirty
      bomb" messages were received.
      Goodman (during a third call) verified (live on-air) with the duty officer at the Charleston
      Sector that U.S. Coast Guard Charleston Sector^ that he had received the "dirty bomb"
      warnings.
                                         THREE MINUTES TRANSPIRE

                                                      Incident B

      Three minutes after Goodman's call to the Charleston Sector Goodman orchestrated a
      DDoS attack by suggesting everyone in his 2,117 member audience send a Twitter
      message to the higher command of the Charleston Sector— 7''^ District Unified
      Command. The transmission of these tweets resulted in 8,000 Twitter impressions,
      which flooded the 7^^ District with the following message.
                  "DIRTY BOMB-PLEASE INVESTIGATE- MAERSK MEMPHIS"
      There appears to be no legitimate reason to justify the redundant DDoS "Twitter Storm".
      Understandably,these messages created a panic that bordered on mass hysteria
      accompanied by a full-scale radiological incident response followed requiring the
      deployment of police, fire, EMS, public works, specialty teams, etc.


      ^ https://www.nvtimes.eom/2017/06/15/us/port-dlrty-bomb-south-carolina.html
      ^ https://www.atlantlcarea.uscg.mil/Our-Organizatlon/District-7/Units/Sector-Charleston/
Case 3:17-cv-00601-MHL Document 106-1 Filed 05/01/19 Page 11 of 31 PageID# 1764




                Three minutes between incident A and incident B
                2:01:28                                              2:04:28

                                                    Goodman directs
                                                    ODoS attack on
                                                     y'h District


                  Goodman confirms
                  "dirty bomb"threat
                  received




  Weaponized Deception
 For Internet celebrities willing to create hoaxes based upon deceptive information
 (labeled as "news")their drama can be wrapped in an "investigative journalist" wrapper.
 This enables such channels to be in the center ofthe news, rather than merely just
 report the news.
 CSTT hoaxes usually involve the activation of public safety resources to increase the
 allure of the perceived threat for the audience. This creates a strong emotional bond
 between the audience, actors and the storyline.
 After audience members develop emotional commitment and engagement, a CSTT call-
 to-action (OTAs)is coerced from them. These CTAs may include e-mail bombing a
 target's mall address, calling the places of employment of targets and reporting criminal
 investigations, inciting acts of retribution against targets perceived as "enemies of the
 truth", etc.

 Theatrical presentations of"nerve centers"(like CSTT)can bring an audience to an
 enhanced climax based on the inducement of fear. This can be likened to the Orson
 Wells broadcast of"War of the Worlds" in 1938. Such realty shows, also known as Live
 Action Role Plays(LARP), include the injection of periodic "intelligence reports"from
 "inside sources" to create an Augmented Reality Game(ARG).
Case 3:17-cv-00601-MHL Document 106-1 Filed 05/01/19 Page 12 of 31 PageID# 1765




      These same threat actors(GSTT + CSTT affiliates) have recently increased their threat
      capability by operationalizing technical "attack bots" designed to automatically
      broadcast false Information when a certain set ofcircumstances triggers their logic.
      These bots can be deployed to create Twitter Storms" similar to Charleston.
      CSTT threat actors have openly stated their desire to attack critical infrastructure to
      "crash the machine" and "reset the system" as part of an Internet doomsday cult
      philosophy^. Operafionallzed attack auto-bbts factor heavily into this philosophy. This
      is not a fanciful and harmless threat.

      The lack of criminal prosecution of these threat actors has created a fertile environment
      for continued testing and prototyping of these hoax enhancing autp-bots.


      Weak Legal Deterrence Provides Immunity to Hoax Channels
      Laws and policies only deter if three conditions are present:
         • Fear of penalty
         • Probability of being caught
         • Probability of penalty being administered
      No deterrence has been undertaken to mitigate these CSTT hoax threat actors from
      creating more hoaxes impacting public safety. Since Charleston copy-cat hoax events
      have been staged in New Mexico by the same profit-driven threat actors (claiming an
      assassination attempt made on a CSTT "reporter").
      These repeated public safety hoaxes appear to be an act of perfecting their hoax attack
      methods. There is a definite and well documented life cycle to the hoaxes created by
      "CSTT" to generate views and profits.
      This type of threat to critical infrastructure has yet to be addressed firmly with legal
      action, Thus, a deterrence capability is lacking. Without effective deterrence, others
      (motivated by profit) will stage similar hoaxes.




     'See ftTeamTyler and Project Mayhem operated by Qulnn Michaels

                                                        10
Case 3:17-cv-00601-MHL Document 106-1 Filed 05/01/19 Page 13 of 31 PageID# 1766




                               PART II:

              WILLFUL BLINDNESS OF CSTT




                                    11
Case 3:17-cv-00601-MHL Document 106-1 Filed 05/01/19 Page 14 of 31 PageID# 1767




      Overcoming the Legal Obstacles to Prosecution
      CSTT hoax threat actors are fond of relying on their willful blindness and conscious
      disregard to apparent common sense,facts and contradictory information as an
      immunity defense.
      The consistent reliance on Ignorance to certain facts Is an example of willful
      recklessness to avoid the truth. CSTT affiliates deliberately feign ignorance and
      practice avoidance of the actual circumstances surrounding these hoax events.
      Willful blindness in a criminal context

      Example: When a drug transport smuggler("mule") crosses the U.S.-Mexican border
      they can claim s/he was not aware of the 162 pounds of marijuana In the car's secret
      compartment. Thjs willful ignorance defense does not work.
      In the same manner, when profit-motivated hoax threat actors forwards unvented
      warnings ("dirty bomb")to law enforcement^(understanding the consequences of such
      information) and then claims ignorance of the consequences ("I trusted the source") it
      represents a fact pattern as described in United States v. Jewell, 532 F.2d 697(9th Clr.
      1976):
               "One with a deliberate antisocial purpose in mind... may deliberately 'shut his
               eyes'to avoid knowing what would otherwise be obvious to view. In such cases,
               so far as criminal law is concerned, the person acts at his peril in this regard, and
               is treated as having 'knowledge'ofthe facts as they are ultimately discovered to
               be."5

      Goodman's own words demonstrate the concept. In the following show excerpt, Mr.
      Goodman speaks about the trust he has placed in someone called "Deep Uranium"
      (later discovered to be a former FBI informant) as source the "dirty bomb warnings.
      Recall Incident A when Mr. Goodman verified via phone call that the duty officer at the
      U.S.C.G. Sector Charleston had received a "dirty bomb"threat. Then the following
      remarks are made by Goodman on video, Immediately following confirmation ofthe
      "dirty bomb" warning.




       https://law.justia.com/cases/federal/appellate-courts/F2/S32/697/99156/
       R. Perkins, Crimlngl Law 776(2d ed. 1969)

                                                          12
Case 3:17-cv-00601-MHL Document 106-1 Filed 05/01/19 Page 15 of 31 PageID# 1768




        "...We've received Information from a person known to me through George
        (Webb)as someone who is in the law-enforcement community or the whatever
        intelligence community. I don't know this person but I know that George
        frequently tells me he's spoken to this person... George tells me he's spoken to
        this person and such and is going to happen and then ... more than once the
        person was correct"2:30:20 of video®. Remarks of Jason Goodman on
        6/14/2017 YouTube reality show "CSTT".
 Recall Incident B when Mr. Goodman requested 2,117 audience members tweet
 "DIRTY BOMB -PLEASE INVESTIGATE - MAERSK MEMPHIS" to the 7^^ District
 Unified Command (resulting in 8,000 Twitter impressions).
 However, an hour prior to these events Goodman telephone intelligence analyst and
 author Dr. Jermone Corsi^ to seek his advice and consultation.

        01:09:42 Jason Goodman contacts Gorsi to inquire about the threat
        01:17:16 Gorsi responds he doesn't know anything about the threat
        01:20:51 Gorsi re-iterates he cannot corroborate anything about the threat
        01:41:06 Gorsi repeats again he has ZERO confirmation of the threat




                               we re being very hpnsst.v^ ve received
                               information frorn-a'pbrscn knoCvn
                                       ■■




                   ^           2:03:22 ?2;38;-to                        03   x>   □


                 Clear and Present Danger (Calm Before the
                 Storm?) #maerskmemphis

                       Video of GSTT, Jason Goodman owner/operator




 ®https://www.youtube.com/watch?v=el(r5cw2WAbU&t=7799s
 'http://www.slmonandschuster.com/authors/Jerome-R-Corsl/48217651

                                                      13
Case 3:17-cv-00601-MHL Document 106-1 Filed 05/01/19 Page 16 of 31 PageID# 1769




      This information from an intelligence industry analyst and "insider" was subsequently
      disregarded by Goodman.
      In sum, Mr. Goodman proceeded at his own peril and risk to broadcast the fake hoax
      threat to the 7"* District Unified Command (Incident B) based on vague and ambiguous
      knowledge of a mystery man known as "Deep Uranium".
      The source of this dirty bomb "intelligence"("Deep Uranium") is a former FBI informant.
      It is very telling that a few weeks after the 6/14/2017 Port of Charleston incident, Mr.
      Goodman inaugurated a special CSTT exclusive weekly feature known as the Hudson
      Report featuring "Deep Uranium" on August 14, 2017.



                                                The Hudson Reportpessage to Congress on
                                                    ear and present iJanger
                                                 jdSCII
                                                7 mnsvth?. .ico • i'.\ 7-'4 vtews
                                                     jii'niiTi? ayvice       Mr Huocari or, (nv Vf."., c vva-^'r.nir n
                                                          ii.e -rn&n c* "■»c- a,%vun         ;.r'"r '(l\0




                                   Screen capture of The Hudson Report


      The Curious Deep Uranium, aka Rock Hudson of The Hudson Report
      The identity of the curious "Deep Uranium" appears to be that of a former FBI iriformant
      living in West Virginia.




                                 Man On Mission To Restore Flelcher Church




             The likely individual known as Deep Uranium and Rock Hudson on CSTT®


      ®hltps://www.voutube.com/watch?v=zpSZ-NC8ils

                                                                 14
Case 3:17-cv-00601-MHL Document 106-1 Filed 05/01/19 Page 17 of 31 PageID# 1770




            Militia leader guilty in bomb plot
            Aug.8,1997

            WHEELING,W.Va.~ The seff-proclalmed general of West Virginia's Mountaineer
            Militia has been convicted of plotting tp blow up the FBI's fingerprint laboratory. A
            U.S. District Courtjury found Floyd 'Ray' Looker,a Vietnam veteran who jives in
            Stonewood, W.Va. and claims to be a gospel preacher, guilty of conspiracy to engage
            in manufacturing and dealing in explosives without a license.
            The S6-year-old Looker, who testified in his own behalf Thursday, had told Jurors he
            didn't know it was illegal to build bombs.He said he wanted to stockpile explosives
            in case the United States were Invaded by a foreign force. The government, however,
           said Looker planned to use the explosives to blow up the FBI's fingerprint lab in
           Clarksville, W.Va., about 90 miles south of Pittsburgh. Looker was arrested Oct.11,
           1995 after he allegedly sold blueprints of the FBI fingerprint complex for $50,000 to
           an undercover agent who claimed to represent a terrorist group.The prosecution's
           case was based information received from a former militia member who has since
           entered the government's witness protection program.The informant, Okey
           Marshall Richards Jr., made more than 400 tape recordings that led to the
           arrest of Richards. Defense attorneys called Richards'twoex-wives who told the
           court the informant is a pathological liar. The two women also said he owed them at
           least $40,000 in alimony and child support Looker's co-defendants. Jack Arland
           Phillips and Edward F. Moore, both entered guilty pleas at earlier hearings.

   The Hudson Report was marketed by CSTT as an "intelligence report", including a
   synopsis of leaked law-enforcement and/or intelligence community information. The
  focus of The Hudson Report was to create drama and interest based on upcoming
  events related to "intelligence assessments".
   This was a regular feature of CSTT;the showcasing of the same individual who was the
   alleged source of the "dirty bomb"threat information.




                                                  15
Case 3:17-cv-00601-MHL Document 106-1 Filed 05/01/19 Page 18 of 31 PageID# 1771




                                  PART III:
                           SUFFICIENCY OF
                          LEGAL REMEDIES




                                        16
Case 3:17-cv-00601-MHL Document 106-1 Filed 05/01/19 Page 19 of 31 PageID# 1772




   Presumed Violations of Federal law


   18 U.S.C.§ 1030,COMPUTER FRAUD AND ABUSE ACT
   18 U.S.C.§ 1038 states:

                      (5)
                      (A)knowingly causes the transmission of a program,Information,code,or
                      command,and as a result ofsuch conduct,intentionally causes damage
                      without authorization, to a protected computer;

   In 2011, the Sixth Circuit Court of Appeals addressed similar DDOS-style attacks in
   Pulte Homes, Inc. v. Laborers'Intern. Union of North America. 648 F.Sd 295(6th Cir.
   2011).

   This case that did not deal directly with a per se DDoS attack but did deal with a labor
   union's concerted email and telephone "attack" on a company of such a volume that it
   disrupted the company's ability to do business^.

   The issue before the court in Plute was whether the labor union "intentionally caused
  damage" by causing e-mail bombs and needless phone calls to a business. The Pulte
  Court, in finding a violation of the Computer Fraud and Abuse Act and, consequentially,
  "damage" arising from this activity, held that "a transmission that weakens a sound
  computer system—or, similarly, one that diminishes a plaintiff's ability to use data or a
  system" causes damage. Id. at 301. The court reasoned:

           Under the CFAA,"any impairment to the integrity or availability of data, a
           program, a system, or information" qualifies as "damage." Because the statute
           includes no definition of three key terms-"impairment,""integrity," and
           "availability"-we look to the ordinary meaning of these words."Impairment"
           means a "deterioration" or an "injurious lessening or weakening." the definition of
           "integrity" includes an "uncorrupted condition," an "original perfect state," and
           "soundness." And "availability" is the "capability of being employed or made use
           of." Applying these ordinary usages, we conclude that a transmission that
           weakens a sound computer system—or, similarly, one that diminishes a Plaintiffs
           ability to use data or a system—causes damage."




   ® https://shawnetuma.eom/2013/10/09/yes-case-law-says-it-really-is-a-cfaa-violation-to-ddos-a-website/

                                                         17
Case 3:17-cv-00601-MHL Document 106-1 Filed 05/01/19 Page 20 of 31 PageID# 1773




    18 U.S.C.§ 1038, TERRORIST HOAX IMPROVEMENTS ACT OF 2007
    18 U.S.C.§ 1038 states:

             (a)Criminal Violation.—
             (1)In general.-Whoever engages In any conduct with intent to convey false or
             misleading information under circumstances where such information may reasonably
             tie believed and where such information indicates that an activity has taken, is taking,
             or will take place that would constitute a violation of[specified anti-terrorism laws,]
             shall[be fined or imprisoned as provided].


    In 2017, a 21 y.o. volunteer fire fighter in Columbia, S.C. was sentenced to one year of
    imprisonment and three years of supervised probation for phone texting three unknown
    people that he had heard that someone placed a bomb at a Veteran's Administration
    Medical Center'.

    As suggested in United States v. Jewell, 532 F.2d 697(9th Gir. 1976), Mr. Goodman's
    willful blindness to the sources of the 6/14/2017 dirty bomb warnings (calculated to
    cause panic and disrupt the civil peace) does not provide an adequate defense.
    To address the intent requirement of 18 U.S.C. 1038 it is Instructive to note the wisdom
    of United States v..Castaaana,604 F.3d 1160,1164 (9th CIr. 2010).
               Whether the circumstances were such that Castagana's victims or other
               observers may reasonably have believed his statements to indicate terrorist
               activity is a question wholly independent of Castagana's intentions. That is
               precisely what a reasonableness standard, triggered by factual
               circumstances, means. The insertion ofthis reasonableness requirement
               removes from consideration the subjectivity ofthe actor's intent and replaces
               it with an objective standard.
     The intention of Mr. Goodman is not an issue. The willful blindness on Goodman's part
     to seize on "intelligence" information from a former FBI informant to create a Twitter
     Storm is the issue.




                                                    18
Case 3:17-cv-00601-MHL Document 106-1 Filed 05/01/19 Page 21 of 31 PageID# 1774




                                PART IV:

                 BURGEONING CAPABILITIES
                                    OF

                     CSTT THREAT ACTORS




                                     19
Case 3:17-cv-00601-MHL Document 106-1 Filed 05/01/19 Page 22 of 31 PageID# 1775




     Weaponization of Attack Bats by CSTT Affiliates
    Cognitive(mind)threats are a type of social engineering attack that demands immediate
    action based on a perceived crisis (always based on deception). For such attacks to
    work there must be an appearance of legitimacy ("Intelligence source"). E-mail phishing
    attacks are an example of deception based social engineering designed for an
    illegitimate call to action.
    These attacks (like Incident B)can overwhelm public safety responders in an instant,
    sewing confusion which blues proper situational awareness and threat assessment.
    The speed of the Internet, the large audience reach of social media platforms, and the
    opportunity to fashion hoax events create attacks that are largely unknown and
    unifamiliar to public safety responders.
    Deception coupled with "auto bof or "bof technology is even more troubling. The same
    CSTT group responsible for Charleston is perfecting a type of"doomsday" auto-bot
    messaging system with the end objective to "reset the machine".
    These CSTT affiliates(emboldened by the lack of a legal threat) are openly
    communicating via YouTube and Twitter to create a Project Mayhem type of doornsday
     network. This is a recipe for a larger scale hoax in the future.
    The auto-bot network can (labeled #TimePhoneHack)disseminate massive
     disinformation via social media networks to create panic in seconds. The same CSTT
     threat actors involved Charleston are now using sophisticated Artificial Intelligence (Al)
     techniques to perfect their methods (in plain view).




                                                  20
Case 3:17-cv-00601-MHL Document 106-1 Filed 05/01/19 Page 23 of 31 PageID# 1776




          Time Phone Hack #tyler #teamtyler - YouTube
                          https./Mw,youlube.coin'\A.'atcn?v=Q5B60ZlnPTU

                          DevelopioQ artificial intelligence with a iinigus perspective Qiiinn Michaels s
                          working on Indra ai an artificial


         Time Rhone Hack #Tyler #TeamTyler - YouTube
                          htips;//\w«v.y outube.com/watch?v=3jy8xc02aHS
                          ■r vSj"-        ~ L'Oioa le'i
                          Developing artificial inteiilgence with a unique perspective. Quinn Michaels is
                          working on incira.ai an artificial


          Time Phone Hack How To Hack Time - YouTube
                          https;//\vww.youtube.com/watcri?v=n4e48i lAsDo
                          1 dav age - Uploacied by qa-nn michaels
                          Developing artificial intelligence with a unique perspecdve. Quinn Michaels is
                          working on Indra ai an artificial ..


          Time Phone Hack And Were Back - YouTube
                       |-. https:.'.'V.'vvw.youtul>e.com/waich?v=LvSi7-ab_Sk
                            Jc..         - JP'OaUei 'J       'J

                          Developing artificial Intelligence with a unique perspective Ouinn Michaels .-3
                          worKirrq on ^ndra.ai an artificial


          Time Phone Hack More Entertaining - YouTube
                          hltps;/M'Vv^'-voutiibe.coi'n.'v/atchi?v=ZNvj56T8Ktk
                   -          -      -     ■       ,.K-| ;        ...   ,T.,;,-,35! =
                       ^ Develooing artificta! inteiiigence with a unique perspective Quinn Michaels s
            .-a.       y worKinq on 'ndra.a! an arl«ficia!




                                                       21
Case 3:17-cv-00601-MHL Document 106-1 Filed 05/01/19 Page 24 of 31 PageID# 1777




    Attack Tools Border on Cyber Warfare
    Cognitive attacks(weaponized deception) coupled with technology devices (auto-t?ots)
    have created a new style of cyber threat known as blended attacks. Such attacks are
    multi-layered and can avoid traditional pre-attack indicators. Techniques such as these
    are bordering on the domain of cyber warfare.
    The sophistication of this style of attack will remain perplexing to traditional first
    responder resources(as with Charleston). As this paper is being written, a bot-net
    style attack apparently launched by CSTT is presently unden/vay.
    The CSTT affiliate known as "Quinn Michaels" is presently openly recruiting followers to
    launch cyber-based attacks in the perceived enemies and rivals of CSTT. Michaels,
    who claims to understand the Palantir^® intelligence algorithms, is engineering an
    Artificial Intelligence (A.l.)-based bot network to monitor social media for trigger words
    and respond with replies to guide and enhance a cognitive attack.
    These attacks indicate that the CSTT confederation have not been deterred by the
    closure of the Port of Charleston and the downstream consequences of that event. In
    fact, the opposite is true — they have become embolden by the lack of legal
    accountability.
    This type of threat to critical infrastructure has yet to be addressed firmly with legal
    action. Thus, a deterrence capability is jacking. Without effective deterrence, others
    (motivated by profit, philosophy, ideologies, etc.) with stage similar hoaxes.
     Meanwhile,the lack of criminal prosecution of these threat actors has created a fertile
    environmentfor testing and prototyping hoax enhancing auto-bots.




       htlps;//w\MW.bloomberg.com/features/2018-palantlir-peter-thlel/
                                                          22
Case 3:17-cv-00601-MHL Document 106-1 Filed 05/01/19 Page 25 of 31 PageID# 1778




                                 ANNEX




                                     23
Case 3:17-cv-00601-MHL Document 106-1 Filed 05/01/19 Page 26 of 31 PageID# 1779




    Dr. Jermone Corsi(consulted one hour before Incident B)



     Hk     EdR   Y«a>     FivoitM   ToolJ    H«tp

                                                                                                  fi Nsnogjeo'n Talk Contnouuons Create account u)g


                                      Arttcte     Talk                                      Reati Edit View history       Search W.kceda


      WikipediA
                                        Jerome Cord
      HwFKe EncyclAp«tii.i              From WiWpedia.the free encyclopedia

      fytam oage                        Jerome Robert CorsI(bom August 3i. 1946)is an American
                                                                                                                          Jerome Corsi
      Contents                          author. potiUcai commentator,and conspiracy Itieorist^®^ best
      Featured content                  known tor his two New Yonc Ttmes Best Selling books. The
      Current events                    Obama Nation and Ontit for Command(with co-author John
      Random anicte
                                        O'Neill). Both books, the former wrRten in 2008 and the latter tn
      Donate to Wikipedia
                                        2004. attacked Democratic presidential candidates and were
      Wtkipedia stone
                                        crrtictzed for tncluding numerous tnaccuracies-'-^®^
      Interaction
                                        In other books and columns for consen/ative sites such as
      Help                              mtildNetDaiiy and Human E\tenis. CorsI has discussed topics
      AtioutWiKipedia
                                        that are considered conspiracy theories, such as the alle^
      Community ponai
      Recent cnanges
                                        plans for a North American Government,the theory that
      Contact page
                                        President Barack Obama is not a United States cttizen.'®^                            Corel In 2018

                                        criticism of the united States governmentfor allegedly covering     Bom            Jerome Ro&ert Cwsi
      Toots
                                        up information abcui the terronst attacks of September li.                         August 31. i9J6(aoe7i)
                                                                                                                           East Cleveland. Ohk>. U S
      wnat links Iwe                    2001.•®' and alleged united States support of Iran tn its
      Reiated changes                                                                                       Residence      Denvitie Townsmp NewJereey.
                                         attempts to develop nuclear weapons.''"''"®'''                                    U.S.
      Upload tCe
      Special pages                      In 2017, he became the Washington. DC bureau chief for the         Nationality    Amencan

      Penn3>«nllink                      conspiracy theory website (ntoWars.                                Education      Case Western Reseivo
      Page information                                                                                                     Umversity(BA)
      'rviktdata Item
                                                              Contents pvde]                                               Harvard University (PhD)
          Cite this page                                                                                                   t'l
                                             1 Early life and oducation
                                             2 Career                                                       Occupation Writer
          Pftnt/expoit
                                             3 Writings and conspiracy Iheorias                             Employer       InfoWars'''
          Create a tx>0K
                                                 3 1 Unfii tor Command                                      Known (or      Co-author of Unfit for
          Download as PDF
                                                 3.2 The Obama Nation                                                      Command, author Of The
          Priniaote veiston
                                                                                                                           OiJama Nation
                                                 3.3 BlacH Gold Stranglehold
          In otner projects                      34 Atomic irar                                             Title          DC Bureau chief-'
          vViktquote                              3.5 Where's the Btrth Certificate?                        Political      Constitution Partv




                                                                                       24
Case 3:17-cv-00601-MHL Document 106-1 Filed 05/01/19 Page 27 of 31 PageID# 1780




   "Rock Hudson" discusses the Port of Charleston in an August 14,
   2017 video^'".




                                                          B3r O


                          Hudson Revealed
                                 Jason Goodman


                                                         19,801 views
                                 ••




                         Published on Aug 14.2017

             "In regards to George Webb I have a tremendous respect for Webb and I
             don't mind telling you-

             and that is that George isJust an amazing- that you what a mind - yeah-
             what a mind-1 can't speak enough ofit, I mean it's Just....
             You take for example intelligence and people say well how do we know this
             guy[Hudson]is telling us the truth - well okay ...
             We know, we know for a fact that 425 million cargo containers are
             transported each year in the world that represents over 90 percent ofthe
             world's total trade...

             Charleston South Caroiina is a port hub -those hubs- depending on the
             security protocols that their using - that day or that shift- they can process
             1,500 to 50 thousand containers per day. That raised an eyebrow with me..
             But, don't worry because they really do care about you ...
             Theyshould be ashamed of themselves ..." Beginning at 39:20 in the
             YouTube video "Hudson Revealed" published August 14, 2017.




  "https://www.youtube.com/watch?v=TWUI8gDPFx0&t=2021s

                                                    25
Case 3:17-cv-00601-MHL Document 106-1 Filed 05/01/19 Page 28 of 31 PageID# 1781




    Goodman provides recap of the dirty bomb hoax at 1:33, names Joe
    Napoli at 3:13, continues on to 8:51




             ►r      ^j) -8:51 / 53:32


       Unrig Cynthia McKinney
              Jason Goodman

                  > rlSflitSfUlU::
                                                             11.504 viev/s

                                                              .d,   •   /ai


      https ://www.youtu be.com/watch? v=tSI OZfIs N_k




                                         26
Case 3:17-cv-00601-MHL Document 106-1 Filed 05/01/19 Page 29 of 31 PageID# 1782




   Example of the weekly "The Hudson Report" YouTube shows



                                              Hudson Report - Benjamin Paddock & Battlefield
                          m-mm                Las Vegas
                                              Ja43!5 (joooma".
                                              5 moTKhs «0(> • 23.3T0 vtewn
                                              Bocorns ssponsor of Cror/dscuTce          Trutn and suppon tne ef!^
                                              hnpifDsy&aimetooviaMweain^jttt hops.-AwAv patreoocom



                                              Hudson Revealed
                                              JascA Goodnun
                                              a memhs ago • 1w.7S3 views
                                              Wttn over 40 )«3t5 of nftiary ^celltoence and dandenine expenence
                                              eoiiAse<Rial Crotvcisouieft operaiwo codeoBipe HUDSON




                                              Ttie Hudson Report - Multiple Shooters In Las
                                              Vegas?
                                              Jasd.1 Goodrnsn
                                              e ovsnftis 3po • 153331 vtswi
                                              3^. Ktcson so^es his snaiysis tna:tntioatss mutos snoKers.!nuitp«£
                                              Tst&s of tre and mutoie saucer Aeaeons Bsocme s




                                              Hudson Report Awan Bros IT Scandal Hearing
                                              J»«?n GooOfr-s?
                                              5 mcntr.f agd • iS 510 views
                                              Mr. Hjoson.-^ms sfsr eacig ofi jns far several says on s reco-i rojsofv
                                              ."-e wcisns m or b» Las Vegas nassaier Tcvn ?iron 3




                                              Hudson Report - Criminal Congress
                                              .•asr.i <3oao"'i'^
                                              •pvmtis ag? • i 5S0 vav.f
                                              Vr n>,)iSicr. eaw'i'.irtf* a naiw nainfji ir. tne nne ana jnanner cr r
                                              snoos^g as n« en'iaieraiM a 5tjnr.(r,g niacyfaal' st of •




   ' https://www.justlce.gov/usao-sc/pr/columbi3-man-sentenced-maklng-hoax-bomb-threat




                                                           27
Case 3:17-cv-00601-MHL Document 106-1 Filed 05/01/19 Page 30 of 31 PageID# 1783




                                    Mudc in tftc USA
    71911B57R0CO18                  Middlclown. OB
                                     01 May 2018
Case 3:17-cv-00601-MHL Document 106-1 Filed 05/01/19 Page 31 of 31 PageID# 1784




    The next generation of cyber warfare attack tools will be based
   upon Artificial Intelligence. A,l. tools can execute complex social
   media attacks to create panic. Law enforcement is falling further
   behind the tip of the spear in comprehending the cyber warfare
   nature of these attack techniques.
    This booklet describes how social media hoax news sites
  can attack America's critical infrastructure. Seemingly, these
  deception merchants operate with no threat of legal action. This
  fertile environment has allowed the consequence-free attacks on
  maritme ports, generation of hysteria of Supposed assassination
  plots, etc.
   The alleged deception merchant described herein is Jason
  David Goodman of New York City, operator of the "business"
  CrowdSourceTheTruth (a social media conspiracy channel).
    WARNING: No individuals described                herein     should          be
  presumed to be guilty of any particular violation of law, policy
  or regulation. All parties should be presumed innocent until a
  competent court deems otherwise.




                                                               ISBN 97B1717056795
                                                                                    90000 >




                                                              9'781717'056795
